Second Allonge To Promissory Note

 

 

 

Original Principal Amount: 
$80,000                                                                          

 

UNDER DATE OF OCTOBER 9, 2009, Advanced Voice Recognition Systems, Inc., a
Nevada corporation, as successor in interest to Advanced Voice Recognition
Systems, Inc., a Colorado corporation(the “Company”), made a Promissory Note
(the “Note”) to the order of Walter Geldenhuys (“Geldenhuys”) in the principal
amount of $80,000.

 

The Company and Geldenhuys hereby agree to amend the Note, as follows:

 

1.                  Section 2 is amended to extend the date in which all
principal and any accrued interest or other charges shall be due and payable in
full from April 15, 2011to April 15, 2012, and all references in the Note to the
“Maturity Date” shall be deemed to refer to April 15, 2012.

2.                  This Allonge is an amendment to the Note and does not
constitute discharge of the Note.

This Allonge has been executed and delivered on June 6, 2011.

 

 

Signature:         ADVANCED VOICE RECOGNITION SYSTEMS, INC.

 

 

                                                                       
By:       /s/ Donald Getty                                              

DonaldGetty, Director and Authorized Signatory

 

ACCEPTED:

 

                        /s/ Walter Geldenhuys             

WalterGeldenhuys, Individually

 